Claimant appeals from a decison disallowing his claim on the ground that claimant did not become totally disabled due to silicosis within two years of his last employment by the employer, that no claim was filed within the statutory period provided by section 28 of the Workmen’s Compensation Law, and that the employer made no advance payments of compensation so as to waive the provisions of section 28. Claimant was last employed by the employer on July 13, 1946. The first evidence of total *885disability due to silicosis is from a doctor who first saw claimant on February 16, 1954. The alleged advance payments of compensation consist of some 50 visits to the employer’s clinic for various and sundry ailments. There is no substantial evidence that the employer knew of any claim for silicosis or rendered any treatment for such disease. The clinic was available to any employee for any physical difficulty, whether compensable or not. The best that may be said is that the record presents pure questions of fact which the board has decided adversely to appellant. We may not say as a matter of law that there is no substantial evidence to support the board’s decision. Decision unanimously affirmed, without costs. Present — Foster, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.